DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 07/21/2022 the following has occurred:
Claims 2, 8 and 10 are amended,
Claims 1, 3, 5, 7, 9, 11, 13, 15, 17 and 19 are cancelled
Claims 2, 4, 6, 8, 10, 12, 14, 16, 18 and 20 are pending.

Response to Arguments
Prior Art
	Applicant’s arguments with respect to rejection of claim 2 to Takagahara in view of Hauptmann are moot in view of Imran (US 2008/0140152 A1). Imran discloses a dielectric film of polyimide polyvinylidene fluoride (PVDF) with a thickness in the range of 7.5 to 125 m. According to Applicant’s specification (dated 11/19/2020) a resin selected from a PVDF base at a thickness of 4 m has the electrostatic capacitance of 0.36 nF/cm2 or greater and a relative permittivity of 8 or greater. Therefore, the PVDF film of Imran would inherently have a electrostatic capacitance and permittivity claimed.
	Applicant has provided no further arguments to rejection of other claims other than their dependence from claim 2 which is now rejected to Imran.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 8, 10, 12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “an insulator electrode film for…electric stimulation” in claim 2 is used by the claim to mean “an insulator film used as an electrode,” while the accepted meaning of an insulator film is “a substance or device which does not readily conduct electricity” and the accepted meaning of an electrode is “a conductor through which electricity enters or leaves.” The term is indefinite because the specification does not clearly redefine the term. It is unclear how an insulator is used as a conductor or how an insulator can be used to electrically stimulate. When looking to the specification, dated 11/19/2020, “an insulator film used as an electrode is referred to as an insulator electrode film…” (see par. [0020], ln. 4) which further contributes to the contradiction. However, further in paragraph [0020], the specification defines “…the electrode for which the insulator electrode film is used is referred to as an insulator electrode” (see par. [0020]). For examination purposes and to the best of the Examiner’s understanding, the term “insulator electrode film” will be interpreted as an insulator film layer on the surface of an electrode. 
All other claims are rejected due to their dependence from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Imran et al. (US 2008/0140152 A1). 
	Regarding claim 2, Imran discloses an insulator electrode film configured to allow low-frequency electric stimulation wherein:  
	the insulator electrode film has an electrostatic capacitance of 0.36 nF/cm2 or greater; and 
	the insulator electrode film comprises a resin having a film thickness of 4 mm or greater and a relative permittivity of 8 or greater (pars. [0015]: …conductors bonded to a thin dielectric film. Example dielectric films include polyimide, polyvinylidene fluoride (PVDF) or other biocompatible materials…, [0017]: The thickness of the dielectric film typically ranges from 7.5 to 125 .mu.m (0.3 to 5 mils)).
	Imran discloses a dielectric film of polyimide polyvinylidene fluoride (PVDF) with a thickness in the range of 7.5 to 125 m. Applicant’s specification (dated 11/19/2020) discloses that a resin selected from a PVDF base at a thickness of 4 m has the electrostatic capacitance of 0.36 nF/cm2 or greater and a relative permittivity of 8 or greater. Therefore , the PVDF film of Imran would inherently have a electrostatic capacitance and permittivity claimed.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Rainey et al. (Publication No. US 2008/0215128 A1, hereinafter “Rainey”).
	Regarding claims 4 and 6, Imran discloses an insulator electrode sheet comprising: 
	the insulator electrode film according to Claim 2, but does not disclose an electroconductive substrate, wherein the insulator electrode film is formed on a surface of the electroconductive substrate; and
	wherein an inside insulator electrode film that is different from the insulator electrode film is further formed on a backside of the electroconductive substrate.  
	However, Rainey in the same field of endeavor: electrode arrangement for applying electrical signals to the skin, discloses an electroconductive substrate (Fig. 8A, (2140)), wherein the insulator electrode film (Fig. 8A , (2192)) is formed on a surface of the electroconductive substrate (Fig. 8A (2141) and par. [0092]: A plurality of interconnected flexible elements 2192 are disposed on the first surface 2141 of the electrode 2140. The flexible elements are arranged in a honeycomb mesh structure across the first surface 2141 of the electrode 2140);
an inside insulator electrode film (Fig. 8A (2120)) that is different from the insulator electrode film is further formed on a backside (Fig. 8A (2121)) of the electroconductive substrate (Fig. 8A (2120), (2121) and par. [0092]: … a flexible electrically non-conductive substrate 2120 having a first surface 2121 facing towards the skin when the electrode arrangement is placed on the skin) for the benefit of assisting in the conduction of the current to the skin and to prevent lateral currents between regions (par. [0093]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the insulator electrode device of Inman, to include an electrode with a flexible substrate structure formed on a surface and a nonconductive substrate formed on an opposite electrode surface, as taught by Rainey, in order to assist in the conduction of the current to the skin and to prevent lateral currents between regions.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Rainey and Takagahara et al. (WO 2016/093194 A1, hereinafter “Takagahara”). For the purpose of examination US 2017/0340226 A1 has been used as an English-equivalent document for Takagahara .
Regarding claim 8, Imran discloses an insulator electrode for low-frequency electric stimulation comprising: 
the insulator electrode film according to Claim 2 except a waterproof cord for covering the electric stimulation output core wire; and 
an insulating covering configured to cover exposed live parts of the electroconductive substrate and the electric stimulation output core wire and portions of the insulator electrode film and the waterproof cord. 
Rainey discloses an electroconductive substrate (Fig. 8A , (2140)) formed on a backside (Fig. 8A (2141)) of the insulator electrode film (Fig. 8A (2192));
an electric stimulation output core wire (Fig. 8A , (2150)) electrically connected to the electroconductive substrate (par. [0092]: …an electrically conductive lead 2150 for supplying electrical signals to the electrode 2140) for the benefit of assisting in the conduction of the current to the skin (par. [0093]).
Takagahara, in the same field of endeavor: bioelectric and garment, discloses a waterproof cord for covering the electric stimulation output core wire; and 
an insulating covering configured to cover exposed live parts of the electroconductive substrate and the electric stimulation output core wire and portions of the insulator electrode film and the waterproof cord (par. [0019]: …wiring lines 1103a and 1103b for electrically connecting the electrode parts 1101a and 1101b, and…a waterproof electrically-insulating member for covering those portions of the surfaces of the wiring lines 1103a and 1103b) for the benefit of preventing a short in the wiring between the electrode portions and acquiring a desired bioelectric signal in the event that the clothing is wet with sweat or the like.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the insulator electrode device of Imran to include an electrode with a nonconductive substrate formed on an opposite, second surface, as taught by Rainey and waterproofed electrical wiring lines of Takagahara, in order to assist in the conduction of the current to the skin; and to prevent a short in the wiring between the electrode portions and acquire a desired bioelectric signal in the event that the clothing is wet with sweat or the like.	

Claims 10, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inman in view of Rainey and Takagahara as applied to claim 8 above, and further in view of Kaib et al. (Publication No. US 2017/0043175 A1, hereinafter "Kaib").
Regarding claim 10, the Inman, Rainey and Takagahara combination discloses the insulator electrode according to Claim 8, but does not disclose a waterproof case for a non-waterproof-type low-frequency electric stimulation device, comprising: and 
a terminal connection part configured to electrically connect the insulator electrode and electric stimulation output lines of a non-waterproof-type low-frequency electric stimulation device to be accommodated in the waterproof case.  
However, Kaib in the same field of endeavor: water resistant wearable therapeutic device, discloses a waterproof case for a non-waterproof-type low-frequency electric stimulation device, comprising (Fig. 2B (250) and pars. [0005]: The wearable medical device includes a water-resistant or waterproof housing …the water-resistant or waterproof housing formed from a water-resistant or waterproof material, [0046]: … the enclosure 250 is formed from a transparent, flexible and water-resistant material…): 
a terminal connection part (Fig. 2A (232)) configured to electrically connect the insulator electrode and electric stimulation output lines of a non-waterproof-type low-frequency electric stimulation device to be accommodated in the waterproof case (par. [0046]: Enclosure 250 includes…a second aperture 252 though which the mating portion 232a of the removable connector 232 may be passed through and connected to mating portion 232b. The first and second apertures 251 and 252 may be surrounded by an elastomeric seal that conforms to the diameter of the cable passed therethrough… the enclosure 250 is formed from a transparent, flexible and water-resistant material) for the purpose of preventing the ingress of water in a wet environment (par. [0046]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the insulator electrode device of Inman, Rainey and Takagahara, a water-resistant enclosure containing electrical connector cables, as taught by Kaib, in order to prevent the ingress of water in a wet environment.
Regarding claim 14, the Inman, Rainey and Takagahara combination discloses a waterproof-type low-frequency electric stimulation device according to claim 10, but does not disclose wherein a non-waterproof-type low-frequency electric stimulation device is accommodated in the waterproof case.
Kaib discloses a non-waterproof-type low-frequency electric stimulation device is accommodated in the waterproof case (Figs. 2A and 2B (250) and par. [0053]: … the shower kit 200′ includes a waterproof or water-resistant enclosure 250 that is configured to receive the control unit 120 and which includes a water resistant closure 253 which can be opened and sealed) for the purpose of preventing the ingress of water into the waterproof enclosure to protect the stimulation medical device (par. [0046]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the insulator electrode device of Inman, Rainey and Takagahara,  a water-resistant, resealable enclosure, as taught by Kaib, in order to prevent the ingress of water into the waterproof enclosure containing the medical device.
Regarding claims 18 and 20, Inman, Rainey and Takagahara combination discloses a low-frequency electric stimulation device comprising the insulator electrode film according to Claims 4 and 8 respectively, except wherein the low-frequency electric stimulation device is a waterproof-type device.  
Kaib discloses the low-frequency electric stimulation device is a waterproof-type device (Fig. 4a (400) and par. [0069]: …a waterproof wearable medical device…The waterproof wearable medical device 400 also includes …a plurality of therapy electrodes 414 that are electrically coupled to a control unit 420…the harness 410 is formed from a waterproof material…) for the benefit of preventing the ingress of water during operation of the device in a wet environment (par. [0005]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the insulator electrode device of Inman, Rainey and Takagahara, a waterproof medical device, as taught by Kaib, in order to prevent the ingress of water during operation of the device in a wet environment.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Inman, in view of Rainey as applied to claims 4 and 6 above, and further in view of Kaib.
Regarding claim 12, the Inman and Rainey combination discloses the insulator electrode sheet according to Claim 4, but does not disclose a waterproof bag for a low-frequency electric stimulation device, comprising: 
a freely openable/closable waterproof seal part, and 
at least one opening on a surface or the waterproof bag, wherein 
the opening is shielded with the insulator electrode sheet. 
 Kaib disclose a waterproof bag for a low-frequency electric stimulation device (Fig. 2A and par. [0046]: …the enclosure 250 is formed from a transparent, flexible and water-resistant material, such as a clear plastic, although other suitable materials may be used), comprising:
 a freely openable/closable waterproof seal part (Fig. 2A, (253) and par. [0053]: … kit 200′ includes a waterproof or water-resistant enclosure 250 that is configured to receive the control unit 120 and which includes a water resistant closure 253 which can be opened and sealed), and 
at least one opening on a surface or the waterproof bag, wherein 
the opening is shielded with the insulator electrode sheet according to Claim 4 (Fig. 2A and par. [0046]: The water resistant closure 253 may be a press and seal closure, similar to that of a Ziploc® seal plastic bag, a water-resistant zipper…as the present invention is not limited to any particular type of closure) for the purpose of preventing the ingress of water into the waterproof enclosure containing the medical device (par. [0046]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the insulator electrode device of Inman and Rainey, a water-resistant, resealable enclosure, as taught by Kaib, in order to prevent the ingress of water into the waterproof enclosure containing the medical device.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Inman, in view of Kaib.
	Regarding claim 16, Inman discloses a low-frequency electric stimulation device comprising the insulator electrode film according to Claim 2 respectively, except wherein the low-frequency electric stimulation device is a waterproof-type device.  
	Kaib discloses the low-frequency electric stimulation device is a waterproof-type device (Fig. 4a (400) and par. [0069]: …a waterproof wearable medical device…The waterproof wearable medical device 400 also includes …a plurality of therapy electrodes 414 that are electrically coupled to a control unit 420…the harness 410 is formed from a waterproof material…) for the benefit of preventing the ingress of water during operation of the device in a wet environment (par. [0005]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the insulator electrode device of Inman a waterproof medical device, of Kaib, in order to prevent the ingress of water during operation of the device in a wet environment.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 

the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AAA/Examiner, Art Unit 3792   

/ALLEN PORTER/Primary Examiner, Art Unit 3792